In a proceeding pursuant to CPLR article 78, inter alia, to invalidate a so-called Wilson-Pakula certificate (see Election Law § 6-120 [3]) issued by the Rockland County Committee of the Independence Party authorizing a person who was not enrolled as a member of the Independence Party to appear as a candidate on the ballot in a primary election to be held on September 12, 2006, the petitioner appeals from an amended judgment of the Supreme Court, Orange County (McGuirk, J.), dated September 6, 2006, which denied the petition and dismissed the proceeding.
Ordered that the amended judgment is affirmed, without costs or disbursements.
At a meeting on June 27, 2006 the Rockland County Commit*805tee of the Independence Party resolved to issue a so-called Wilson-Pakula certificate authorizing Michael D. Paduch, a person who was not enrolled as a member of the Independence Party, to be placed on the ballot for the upcoming primary election as its candidate for the public office of Member of the Assembly, 97th Assembly District. The petitions designating Paduch as a candidate and the so-called Wilson-Pakula certificate were filed with the New York State Board of Elections on July 13, 2006 and July 20, 2006, respectively. Since this proceeding, which seeks to remove Paduch’s name from the ballot, was commenced on August 25, 2006, it is time-barred (see Election Law § 16-102 [2]; Matter of Lewis v Garfinkle, 32 AD3d 548 [2006]; Matter of Scaringe v Ackerman, 119 AD2d 327 [1986], affd 68 NY2d 885 [1986]; Olma v Dale, 306 AD2d 905 [2003]). Schmidt, J.P., Santucci, Fisher and Covello, JJ., concur.